DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 14 and 15 are not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims listed below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 – “the rectum” lines 2, 6, 16 and 17 lacks antecedent basis.

	Claim 4 – “the end face” line 1 and “the at least one flat end face” lack antecedent basis. 
	Claim 5 – “the end face” line 2, lacks antecedent basis.
Claim 7 – in lines 1-2 “the central axis” lacks antecedent basis.  The phrase "in particular”, line 3, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita et al (4,584,991, hereinafter Tokita).

Claim 2 – Tokita teaches the catheter probe -36- is movable in at least longitudinal direction within the endorectal tube in channel -26-.

Claim 4 - the end face of the closed proximal probe end of the endorectal catheter probe consists of at least one flat surface, the side of the tube -36- at the end is flat, wherein in particular the at least one flat end face of the closed proximal probe end exhibits a perpendicular or inclined orientation relative to the longitudinal direction of the endorectal catheter probe, then the flat surface is positioned in element -14- it will be perpendicular or inclined with respect to the longitudinal direction of the probe.
Claim 5 – Tokita shows the end face of the closed proximal probe end of the endorectal catheter probe consists of a convex surface, see figure 1 the end of -36 is convex.
Claim 9 – Tokita teaches the endorectal catheter device is transparent to visible light and the radiation used for effecting the radiation treatment, column 4 lines 5-10.
Claim 11 – Tokita teaches at least a portion of the endorectal tube is made of a rigid material, see column 4 lines 3-10.  Further the device is inherently required to be rigid enough to be inserted to the cervix
Claim 12 – Tokita teaches the elongated body of the endorectal tube has a straight orientation, see figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita(5,584,991) in view of Shukla(2006/0020156).
Claim 6 – Tokita teaches a device as claimed see the rejection to claim 1 above however Tokita teaches a catheter probe -36- with a single lumen not multiple longitudinal bores as claimed.
Shukla teaches a brachytherapy catheter -10- including a plurality of lumens -12-, -13-, -14- and -15- to deliver the radiation source.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a catheter with multiple lumens to deliver radiation as taught by Shukla to gain the advantage of having a plurality of radioactive point sources delivered in a single catheter as taught by Shukla.  The plurality of sources allow for a more complicated/shaped radiation dose.
Claim 7 - the multiple longitudinal catheter bores -12-, -13-, -14- and -15- are arranged in an equidistant manner around the central axis of the elongated body, in particular in a circle wise manner, see figures 4 and 5 of Shukla.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita(5,584,991) in view of Lamoureux et al (2017/0173362, hereinafter Lamo).
	Claim 10 – Tokita teaches a device as claimed see claim 1 above but does not teach a portion of the device being at least partly opaque.  
	Lamo teaches a brachytherapy device including a portion insert able inside the body including a portion being at least partially opaque, see  elements -117-
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device of Tokita with opaque markers as taught by Lamo to provide the advantage of being able to confirm the accurate placement of the device as set forth in Lamo paragraph [0029]


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita(4,584,991) in view of Finkelstein et al(2014/0179979, hereinafter Fink).
 	Claim 13 – Tokita teaches a device as claimed see claim 1 above, however Tokita does not teach an afterloader connected as claimed to position the radiation sources at the predetermined dwell positions.  
.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent 3,224,432 teaches a brachytherapy catheter with a formable distal end but does not teach an endorectal tube as claimed.
	US Patent 5,653,683 teaches a brachytherapy device including multiple lumens but doesn’t teach an endotracheal tube including an open proximal tube end.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791